Citation Nr: 0302616	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
inter alia denied the appellant's claim of entitlement to 
service connection for a low back disorder.  

The Board remanded this case in February 1999, at which time 
it styled the issue as whether the claim was well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA) in part 
eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. § 5107 (West 2002).  Therefore, the issue for 
appellate review is as stated on the title page of this 
decision.  


FINDING OF FACT

A low back disorder found after service not earlier than 1977 
is not related to the appellant's service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant filed the appropriate form 
seeking to establish entitlement to service connected 
compensation in February 1997.  There is no issue as to 
providing the appropriate form or instructions for completing 
it.  

VA must notify the claimant and the claimant's representative 
of required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  As part 
of this notice, VA must indicate what portion of the 
information or evidence is to be provided by the claimant and 
what part the Secretary will attempt to obtain.  Id.; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran filed his claim in February 1997.  The RO wrote 
him two letters in April 1997.  In one letter, the RO asked 
the veteran to submit evidence to show that the condition was 
incurred in or aggravated by military service and had existed 
continuously from discharge to the present.  This letter 
listed information that the veteran should provide, including 
dates of treatment in military service, locations of 
treatment in service, and rank/organization at time of 
treatment.  The letter also listed evidence the veteran could 
provide to substantiate his claim, including lay statements 
from persons having personal knowledge, records and 
statements from service medical personnel, employment 
physical examinations, medical evidence from after service, 
pharmacy prescription records, and insurance or employment 
examination reports.  This letter, under the law in effect at 
the time, notified the veteran that it was his responsibility 
to provide this information and evidence.

The second letter in April 1997 notified the veteran that VA 
had requested his service medical records.  The letter also 
asked him to provide copies of any service medical records he 
might have in his possession, and advised him how he could 
request his service medical records.  He was advised in this 
letter that an examination would be scheduled for him.  This 
letter again asked the veteran to provide evidence of 
continuity of treatment since discharge.

In February 1999, the Board remanded this claim to the RO.  
In the remand, the Board notified the veteran that he would 
be asked to provide a list of all those who had treated him 
for a back disorder since service and that he would be asked 
to provide releases so the RO could request those records.  
Furthermore, the veteran was notified that releases for 
certain specified medical care providers would be needed 
(Baptist Medical Center, Dale Morris, M.D., John H. Adametz, 
M.D., and H.M. Shock, D.C.).  The veteran was notified that 
he was responsible for submitting medical records relating to 
his employment, or that he could provide releases and the RO 
would request those records.  Thus, the remand told the 
veteran what information and evidence he was responsible to 
provide, and it told him what evidence the RO would obtain on 
his behalf.

In a March 1, 1999, letter, the RO told the veteran that it 
would request the treatment records identified in the Board's 
remand, and it told the veteran that he was responsible for 
providing the signed release forms, properly completed, so 
the RO could request the records.  He was told that he could 
obtain and present the records himself if he preferred.  He 
was told the RO would get his VA treatment records if he told 
them the dates and places of VA treatment.  He was asked to 
tell the RO if he had no additional evidence so the RO could 
schedule him for an examination.  This letter further 
notified the veteran of what information and evidence was 
needed and who was responsible for getting it.  

The veteran provided releases, and the RO then issued April 
1999 letters to the health care providers identified in the 
remand, as well as to Wilbur Giles, M.D., John Stetts, M.D., 
and Stephen Tilly, M.D., other physicians named by the 
appellant.  Records were obtained from some of these sources, 
while others reported that records were not available.  The 
appellant reported in a May 1999 statement he had tried to 
get records from these health care providers without success.  
A June 1999 report of contact indicated that the RO, on 
speaking with the appellant, discussed what action the 
appellant would take (contacting Dr. Shock and Dr. Giles for 
records the RO had been unable to obtain, providing a release 
for records at St. Vincent's Hospital) and what action VA 
would take (obtaining records from St. Vincent's).  It was 
also noted that the appellant stated that there were no 
further employment-related medical records available from the 
fire department. In July 1999, the RO followed up the phone 
conversation with a letter asking the veteran to complete a 
release for the St. Vincent's records.

Clearly, both the Board and the RO have notified the veteran 
both of the information and evidence necessary to support his 
claim and of who is responsible for providing or obtaining 
the evidence.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Prior to the Board's February 1999 
remand, the record included the service medical records, 
private medical records submitted by the appellant with his 
application, private chiropractic records in April 1997, and 
lay statements in April 1997.  The development directed by 
the Board in the February 1999 remand was completed to the 
extent possible.  Medical records were thereafter received 
from Baptist Medical Center, Dr. Shock, Dr. Adametz, and from 
Drs. Giles and from St. Vincent's Hospital.  Drs. Stetts and 
Tilly responded that they had no records on the veteran.  Dr. 
Morris's office stated in April 1999 that it had no chart on 
the veteran.  The RO contacted Dr. Morris's office by phone 
in June 1999 to determine whether it was the same Dr. Morris 
as indicated by the veteran.  The office confirmed that the 
doctor was the same and that the office had no records on 
this veteran.

VA has a duty to notify the veteran, orally or in writing, of 
an inability to obtain relevant treatment records.  38 
U.S.C.A. § 5103(a)(b)(2) (West 2002); 38 C.F.R. § 3.159(e) 
(2002).  The RO notified the veteran of its inability to 
obtain records from Dr. Shock and Dr. Giles in the June 1999 
phone contact (although the veteran was able to obtain and 
present records from both those doctors).  The RO notified 
the veteran of the unavailability of treatment records from 
Drs. Morris, Stetts, and Tilly in the September 2000 
supplemental statement of the case.  Thus, VA has notified 
the veteran of those records it was unable to obtain.

The appellant has not identified any other sources of 
treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
April 1997 and in September 1999.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for a low 
back disorder.  He argues that he injured his back when he 
fell through a hatch aboard ship in June 1968, and then 
reinjured his back in December 1969.  He reported that he 
worked for a fire department in the years after service, with 
increasing low back symptomatology over the years.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including arthritis, manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307 (2002).   

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

The pertinent evidence for consideration in this appeal is 
summarized as follows:  

?	The service medical records included a December 4, 1969 
clinical entry indicating sudden onset of left lumbar 
pain after pulling on an overhead object; the 
impression was lumbar sprain and spasm.  A December 10, 
1969 entry reported recurrent low back pain.  The 
separation examination in August 1971 revealed a normal 
spine, other musculoskeletal clinical evaluation and no 
specific history or findings as to a low back injury or 
residuals.  The service clinical records in June 1968 
discussed treatment of a hand, pain in the right leg 
after hitting the right thigh two days before, 
infections of the feet, and a sore throat; none of 
these records discussed a low back injury, or noted low 
back pain as part of the incident involving the right 
thigh.  

?	In a May 1980 letter, Dr. Adametz wrote that the 
appellant reported progressively worsening back 
problems for approximately three years.  Records in May 
1980 from Dr. Adametz and Baptist Medical Center showed 
lumbar myelogram and lumbar laminectomy at L4-5 and L5-
S1, which the appellant tolerated well.  The diagnosis 
was herniated nucleus pulposus.  Dr. Adametz stated in 
June, July, and August 1980 letters, and in January and 
March 1981 letters, that the appellant had a normal 
postoperative recovery.  In the January 1981 letter, he 
noted that the appellant related low back discomfort 
while working a lumbar yard fire.  

?	Private clinical records in August 1996 showed the 
appellant's complaints of some low back pain for one 
week.  

?	Statements from various persons who knew the appellant 
both before and after service are also of record, 
received in April 1997.  Those who knew the appellant 
prior to his service reported he did not have a back 
disorder before service and/or noticed in about 
December 1969 actions consistent with a back injury.  
Those who knew him after his service indicated they had 
witnessed back problems and/or indicated he informed 
them he injured his back in service.  

?	At VA examination in April 1997, the appellant 
indicated he fell down a hatch in June 1968 and again 
in December 1969 (the appellant later clarified that he 
fell down a hatch in June 1968, but only had a 
recurrence of back pain in December 1969).  He reported 
that the injury was not treated for several days.  
Further history included laminectomy in 1980.  The 
diagnosis was postoperative residuals of lumbar spine 
injury with degenerative changes.  

?	Private hospital records dated in June 1997 from 
Baptist Medical Center revealed an emergency room visit 
following an incident where he was thrown in the air 
and then fell on his back.  There was further treatment 
for contusion of the low back and the left side and 
possible L3 minor compression fracture.  

?	In a June 1997 statement, Dr. Adametz reported that the 
appellant had been thrown out of a flat bed trailer 
that month while he was unloading some trusses.  He 
landed on his left side and visited an emergency room 
as discussed above.  Dr. Adametz's assessment was that 
the appellant had a sacroiliac sprain.  

?	Private clinical records in September 1998 showed back 
pain radiating down the left leg.  In further private 
records, Dr. Giles reported in a September 1998 
document that the appellant had intermittent episodes 
of back pain in the past and a diagnosis of symptomatic 
lumbar radicular syndrome secondary to discogenic 
displacement.  He reported further treatment in 
October, November, and December 1998 statements, and in 
a January 1999 statement.  

?	VA clinical records in September 1998 discussed 
symptoms for the previous five weeks and the history of 
laminectomy in 1980.  The assessment was new L3 
compression fracture and possible new herniated nucleus 
pulposus on the right.  

?	Private hospital records in November 1998 from St. 
Vincent's Infirmary Medical Center showed that the 
appellant underwent bilateral total lumbar laminectomy 
with disc removal at L2-3 and bilateral wide 
foraminotomy and hemilaminectomy at L3-4 left.  Lumbar 
myelogram in October 1998 revealed findings consistent 
with large herniated disc at L2-3, asymmetrically 
greater on the right.  

?	In a May 1999 statement, Dr. Shock reported that he 
treated the appellant for several years for low back 
pain from May 1985.  Treatment continued for this and 
other disorders to September 1998.  

?	Records received from the appellant in August 1999 
showed treatment from 1985 to 1987 and from 1995 to 
1998, including notations of treatment related to low 
back pain.  

?	VA examination September 1999 revealed a diagnosis of 
degenerative lumbar discopathy, degenerative disc 
facets of L4-5 and L5-S1, and intermittent lumbar 
radiculopathy.  The examination report noted that the 
appellant indicated he fell in 1968 through a hatch 
from one deck to another.  He stated that his present 
back problems are related to this fall.  The examiner, 
with access to the claims file, noted the findings in 
the service medical records, the first post-service 
treatment in 1980 including surgical intervention, 
chiropractic treatment starting in 1985, and the post-
service injury in 1997 and laminectomy in 1998.  The 
examiner opined that the date of onset of any low back 
disorder described by the appellant was December 1969 
and that the medical entry in 1968 referred only the 
right thigh, not a low back disorder.  He indicated he 
was unable to establish a relationship between the 
existing low back disorder and injuries that occurred 
in service.  He based this opinion on the facts listed 
in the medical record, including descriptions of the 
spine in 1971 as being normal, followed by a period of 
time in which the appellant served as a fireman and a 
record of onset of back symptoms of three years 
duration in 1980.  He further noted that the appellant 
had onset of symptoms of an acute nature in 1981 while 
attending a fire.  Prior to this, the examiner 
reported, the appellant had disc excision in 1980 at 
two levels, while the findings in 1998 were at 
different levels.  

A thorough review of this evidence supports the conclusion 
that the appellant has a current low back disorder, 
essentially degenerative disc disease of the lumbar spine.  
This satisfies the initial element of a service-connection 
claim.  There is also evidence, in the service medical 
records, that he had a recurrence of low back pain in 
December 1969.  Although there is no record of a fall in June 
1968, as contended by the appellant, the clinical entry in 
December 1969 satisfies the second element of a service-
connection claim.  

The key issue is whether there is a link between the current 
low back disorder and disease or injury in service.  The 
appellant contends there is.  The record, though, does not 
show that the appellant has the requisite medical expertise 
to express such an opinion, one that necessarily requires a 
medical basis.  Similarly, the multiple statements from lay 
persons received in April 1997, which discussed the 
appellant's lack of back problems before service and his 
history of back problems after service, cannot serve as 
medical evidence to establish a connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (witness qualified 
as an expert by knowledge, skill, experience, training, or 
education must provide medical testimony); Layno v. Brown, 5 
Vet. App. 465, 469 (1994) (layperson can provide eyewitness 
accounts of visible symptoms).  

When the appellant separated from service, the August 1971 
separation examination showed a normal spine clinical 
evaluation and did not refer to back pain noted more than a 
year earlier.  The medical record is silent as to any 
findings or complaints of a low back disorder before May 
1980, when Dr. Adametz's records and those from Baptist 
Medical Center showed a three-year history of progressively 
worsening back problems, resulting in lumbar laminectomy and 
a diagnosis of herniated nucleus pulposus.  Dr. Adametz 
stated in August, June, July, and August 1980 letters, and in 
January and March 1981 letters, that the appellant had a 
normal postoperative recovery.  In the January 1981 letter, 
he noted that the appellant related low back discomfort while 
working a lumbar yard fire.  Further letters from Dr. Adametz 
in 1980 and 1981 noted that the appellant related the low 
back to discomfort while working a lumbar yard fire during 
his employment.  These records, therefore, point not to an 
in-service cause, but to a post-service work-related cause 
for the low back disorder noted in 1980.  

VA examination in April 1997 noted only a current diagnosis 
of postoperative residuals of lumbar spine injury with 
degenerative changes and a history of symptomatology since 
1980.  There was no discussion of any link between these 
findings and service.  Private clinical records in August 
1996 showing a one-week history of low back pain also provide 
no link to service.  

The appellant fell again in June 1997, as documented by the 
June 1997 records from Baptist Medical Center and Dr. 
Adametz, with treatment for contusion of the low back and 
possible L3 minor compression fracture.  Continued treatment 
for radiating back pain was noted in September 1998 private 
clinical records and in further private records from Dr. 
Giles from September 1998 to January 1999.  VA clinical 
records in September 1998 also discussed new L3 compression 
fracture and possible new herniated nucleus pulposus on the 
right in light of the history of laminectomy in 1980; there 
was no indication of a link to service.  The private hospital 
records in November 1998 from St. Vincent's Infirmary Medical 
Center documented bilateral total lumbar laminectomy and 
hemilaminectomy, without linkage to service.  The May 1999 
statement by Dr. Shock, that he treated the appellant for 
several years for low back pain from May 1985, and private 
treatment records from 1985 to 1987 and from 1995 to 1998, 
also were silent as to any connection between the low back 
disorder and service.  

The sole document discussing the etiology of the low back 
disorder is the VA examination September 1999.  The examiner 
noted the appellant's stated history of falling in 1968 
through a hatch from one deck to another and his contention 
that present back problems are related to this fall.  The 
examiner, with access to the claims file, noted the findings 
in the service medical records and the first post-service 
treatment in 1980.  He noted that the service medical records 
showed treatment for a low back disorder in December 1969, 
not June 1968, but indicated he was unable to establish a 
relationship between the existing low back disorder and an 
injury in service.  This opinion was based on the description 
of the spine at service separation in 1971 as normal, a 
following period of physical work as a fireman, and back 
symptoms noted in 1980 of a duration of no more than three 
years.  This establishes that there is no medical connection 
between the back symptoms arising no earlier than 1977 and 
that there is no continuity of symptomatology between then 
and service.  The examiner also opined that the onset of 
symptoms in 1981 was of an acute nature and that the 
disorders noted in 1980 and in 1998 were of different disc 
levels.  All of this supports the conclusion that the 
appellant's post-service back disorders are not related to 
the in-service complaints of back pain in December 1969 or to 
a claimed low back injury in June 1968.  

As the competent medical evidence of record is wholly against 
any connection between a current back disorder and the 
appellant's service, the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
low back disorder.  


ORDER

Service connection for a low back disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


